Exhibit 10.1
CARBO CERAMICS INC.
OMNIBUS INCENTIVE PLAN
ANNUAL INCENTIVE ARRANGEMENT
     1. Purpose of Arrangement. This Annual Incentive Arrangement (the “AIA”) is
intended to align the interests of members of senior management of the Company
specified by the Committee for participation (the “AIA Participants”) with those
of the Company’s shareholders by providing such members with annual incentives
tied to maximizing the Company’s earnings before interest and taxes (“EBIT”).
The AIA is entered into pursuant to the provisions of the CARBO Ceramics Inc.
Omnibus Incentive Plan (the “Plan”), which is incorporated by reference herein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Plan.
     2. Awards. Each Award made pursuant to the AIA (an “AIA Award”) is intended
to qualify as Performance-Based Compensation and shall be determined in any
manner permitted by Section 162(m) of the Code and in accordance with Section 8
of the Plan.
     3. Performance Period. Each Performance Period shall equal one fiscal year
of the Company; provided however that with respect to an AIA Participant who
becomes employed by the Company or through promotion or otherwise becomes
eligible to participate in the AIA following the first day of a Performance
Period, the Committee may establish a Performance Period that begins on the date
of such AIA Participant’s commencement of employment with the Company or
participation in the AIA and ends on the same date as that of the Performance
Period applicable to all other AIA Participants at such time.
     4. Performance Measure. With respect to each Performance Period, the
Performance Measure shall be the Company’s EBIT during such Performance Period.
     5. Performance Target and Performance Schedule. The Performance Target and
the Performance Schedule for each AIA Award shall be determined in accordance
with Section 8 of the Plan and the following:
     (a) The AIA Participant will be paid an AIA Award with respect to each
Performance Period equal to X% of the Company’s EBIT (where “X” is determined by
the Committee for each AIA Participant in accordance with Section 8 of the
Plan); provided that each AIA Award shall be capped at a certain dollar amount
determined by the Committee in accordance with Section 8 of the Plan (which cap
shall in no event exceed the individual limit set forth in Section 3(b) of the
Plan); and provided further that the Committee may, in its discretion, reduce or
eliminate (but not increase) the amount payable to any AIA Participant with
respect to an AIA Award in accordance with Section 8(b) of the Plan.
     (b) For purposes of the AIA, EBIT shall be determined in accordance with
the relevant Generally Accepted Accounting Principles.

 



--------------------------------------------------------------------------------



 



     6. AIA Award Calculation. In the manner required by Section 162(m) of the
Code, the Committee shall, promptly after the date on which the necessary
financial and other information for the Performance Period becomes available,
certify in writing the extent to which the Performance Target has been achieved.
Using the Performance Schedule, the Committee shall determine the amount payable
under each AIA Award to each AIA Participant.
     7. Vesting Date. This AIA Award shall vest in the amount determined by the
Committee pursuant to Section 6 hereof; provided that the AIA Participant shall
have remained continuously employed by the Company or a Subsidiary through the
last day of the Performance Period.
     8. Vesting in the Event of a Change in Control. Notwithstanding any
provision of this AIA or the Plan to the contrary, if a Change in Control occurs
at a time when the AIA Participant’s outstanding AIA Award remains unvested, the
Committee shall, in its sole discretion, determine the effect of such Change in
Control on such AIA Award, including, without limitation, whether or not to
accelerate the vesting of such AIA Award following such Change in Control.
     9. Other Terms and Conditions.
     (a) Settlement of AIA Award. Subject to the terms and conditions of the
Plan (including without limitation Sections 8 and 14 thereof) and this AIA
(including without limitation Section 13 hereof), the Company shall pay a lump
sum cash amount to the AIA Participant in the amount determined pursuant to
Section 6 or Section 8 in settlement of an AIA Award, as applicable, (i) if the
AIA Award vests pursuant to Section 7, on the date of Committee certification
under Section 6 but in no event later than March 15th of the calendar year
following the last day of the Performance Period or (ii) if the AIA Award vests
pursuant to Section 8, the date on which the Change in Control occurs. Payment
of an AIA Award to the AIA Participant pursuant to Section 9(a)(ii) hereof shall
in no event be made to the AIA Participant later than the date that is sixty
(60) days following the date specified therein.
     (b) Non-Transferability of AIA Award. An AIA Award may not be sold,
transferred, pledged, assigned or otherwise alienated at any time other than a
transfer in accordance with Section 10 of the Plan. Any attempt to do so
contrary to the provisions hereof shall be null and void.
     (c) AIA Award Confers No Rights with Respect to Continued Employment.
Nothing contained herein or in the Plan shall confer upon the AIA Participant
any right with respect to the continuation of his or her employment by or
service to the Company or any Subsidiary or interfere in any way with the right
of the Company or any Subsidiary at any time to terminate such employment or
service or to increase or decrease the compensation of the AIA Participant from
the rate in existence as of January 18, 2010. The Committee’s granting of an AIA
Award to the AIA Participant shall neither require the Committee to grant any
subsequent AIA Award to the AIA Participant (or any AIA Award to any other
person) at any time, nor preclude the Committee from making subsequent grants to
the AIA Participant or any other person.

2



--------------------------------------------------------------------------------



 



     (d) Compliance with Law and Regulations. This AIA Award and any obligation
of the Company to pay cash hereunder shall be subject to all applicable federal,
state, local and non-U.S. laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company’s
obligations in connection with the AIA Award are subject to all terms and
conditions of this AIA and the Plan.
     (e) Modification of AIA and AIA Awards. The Committee may amend, suspend or
terminate the Plan or the AIA at any time in accordance with Section 15(a) of
the Plan. The Committee may amend or modify the terms and conditions of the AIA
or an AIA Award to the extent that the Committee determines, in its sole
discretion, that the terms and conditions of the AIA or an AIA Award violate or
may violate Section 409A of the Code; provided, however, that (i) no such
amendment or modification shall be made without the AIA Participant’s written
consent if such amendment or modification would violate the terms and conditions
of any other agreement between the AIA Participant and the Company and
(ii) unless the Committee determines otherwise, any such amendment or
modification made pursuant to this Section 9(e) and Section 15(b) of the Plan
shall maintain, to the maximum extent practicable, the original intent of the
applicable AIA provision without contravening the provisions of Section 409A of
the Code. The amendment or modification of the AIA or an AIA Award pursuant to
this Section 9(e) and Section 15(b) of the Plan shall be at the Committee’s sole
discretion and the Committee shall not be obligated to amend or modify the AIA
or the Plan, nor shall the Company be liable for any adverse tax or other
consequences to the AIA Participant resulting from such amendments or
modifications or the Committee’s failure to make any such amendments or
modifications for purposes of complying with Section 409A of the Code or for any
other purpose. To the extent the Committee amends or modifies the AIA or an AIA
Award pursuant to this Section 9(e) and Section 15(b) of the Plan, the AIA
Participant shall receive notification of any such changes to the AIA or an AIA
Award and, unless the Committee determines otherwise, the changes described in
such notification shall be deemed to amend the terms and conditions of the AIA
and any AIA Award.
     10. AIA Participant Bound by AIA. Each AIA Participant, by acceptance of
any payment under the AIA, will acknowledge that the Company has made a copy of
the Pan and the AIA available to him or her and agree to be bound by all terms
and provisions thereof and hereof.
     11. Payment of Taxes. Each AIA Participant shall be solely responsible for
any applicable taxes (including without limitation income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the receipt, vesting or settlement of the AIA Award.
Notwithstanding any provision of the Plan or this AIA to the contrary, in no
event shall the Company or any Subsidiary be liable to the AIA Participant on
account of the AIA Award’s failure to (i) qualify for favorable U.S. or non-U.S.
tax treatment or (ii) avoid adverse tax treatment under U.S. or non-U.S. law,
including, without limitation, Section 409A of the Code. Prior to any event in
connection with the AIA Award (e.g., settlement) that the Company determines may
result in any U.S. or non-U.S. tax withholding obligation, whether national,
federal, state, local or otherwise, including any social security tax obligation
(the “Tax Withholding Obligation”), the AIA Participant must make arrangements
with the Company for the satisfaction of the minimum amount of such Tax
Withholding

3



--------------------------------------------------------------------------------



 



Obligation in a manner acceptable to the Company in accordance with Section 14
of the Plan. Upon any payment in cash with respect to any AIA Award, the Company
shall have the right to withhold from any such payment an amount sufficient to
satisfy the federal, state, local and/or non-U.S. withholding tax requirements,
if any, attributable to such payment.
     12. Notices. Any notice to the Company in connection with the AIA Award
shall be addressed to the Company at its offices at 575 N. Dairy Ashford Road,
Suite 300, Houston, TX 77079, Attention: Omnibus Incentive Plan Administrator,
and any notice to the AIA Participant in connection with the AIA Award shall be
addressed to him or her at his or her address as shown on the Company’s records
at the time such notice is given, subject to the right of either party to
designate a different address in writing at any time hereafter.
     13. Section 409A of the Code. Each AIA Award is intended to qualify as a
short-term deferral pursuant to Section 409A of the Code.
     14. Governing Law. The Plan and this AIA, and the rights of all persons
under the Plan and this AIA, shall be construed and administered in accordance
with the laws of the State of Delaware without regard to its conflict of law
principles.

4